UNITED STATESSECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTEREDMANAGEMENT INVESTMENT COMPANY Investment Company Act file number:	(811-05693) Exact name of registrant as specified in charter:	Putnam Europe Equity Fund Address of principal executive offices:	One Post Office Square, Boston, Massachusetts 02109 Name and address of agent for service:	Robert T. Burns, Vice PresidentOne Post Office SquareBoston, Massachusetts 02109 Copy to:	John W. Gerstmayr, Esq.Ropes & Gray LLP800 Boylston StreetBoston, Massachusetts 02199-3600 Registrant’s telephone number, including area code:	(617) 292-1000 Date of fiscal year end:	June 30, 2013 Date of reporting period:	March 31, 2013 Item 1. Schedule of Investments: Putnam Europe Equity Fund The fund's portfolio 3/31/13 (Unaudited) COMMON STOCKS (97.8%) (a) Shares Value Belgium (1.1%) Solvay SA 13,002 $1,760,829 Denmark (0.9%) TDC A/S 185,448 1,424,880 France (13.7%) BNP Paribas SA 41,659 2,138,161 European Aeronautic Defence and Space Co. NV 52,783 2,686,099 Pernod-Ricard SA 18,473 2,301,897 Safran SA 41,362 1,844,828 Sanofi 58,811 5,975,922 SCOR SE 44,473 1,276,974 Valeo SA 52,062 2,817,248 Vivendi 125,155 2,585,330 Germany (12.2%) BASF SE 38,563 3,377,195 Biotest AG-Vorzugsaktien (Preference) 21,160 1,450,047 Daimler AG (Registered Shares) 31,100 1,692,094 Deutsche Lufthansa AG 21,491 419,698 Deutsche Post AG 130,247 3,001,056 HeidelbergCement AG 16,582 1,191,592 Henkel AG & Co. KGaA (Preference) 26,136 2,515,699 Kabel Deutschland Holding AG 18,522 1,708,981 Merck KGaA 10,794 1,628,532 SAP AG 13,978 1,119,857 ThyssenKrupp AG (NON) 58,638 1,192,495 Ireland (1.7%) Kerry Group PLC Class A 44,334 2,641,723 Italy (5.8%) ENI SpA 162,312 3,647,288 Fiat Industrial SpA 98,088 1,102,689 Fiat SpA (NON) 217,794 1,158,595 Luxottica Group SpA 40,933 2,052,102 UniCredit SpA (NON) 291,188 1,242,954 Netherlands (4.4%) Gemalto NV 22,032 1,921,850 ING Groep NV GDR (NON) 310,656 2,204,914 Randstad Holding NV 28,115 1,151,093 Ziggo NV 50,349 1,770,652 Russia (2.8%) Magnit OJSC 7,251 1,385,456 Sberbank of Russia ADR (S) 134,686 1,726,675 Yandex NV Class A (NON) 54,600 1,262,352 Spain (2.3%) Banco Bilbao Vizcaya Argentaria SA (BBVA) 279,558 2,423,532 Jazztel PLC (NON) 163,194 1,242,591 Sweden (1.0%) Volvo AB Class B 110,280 1,603,460 Switzerland (9.1%) Cie Financiere Richemont SA 45,670 3,584,130 Nestle SA 99,277 7,179,360 Partners Group Holding AG 5,463 1,348,342 UBS AG 150,519 2,307,017 Turkey (1.5%) TAV Havalimanlari Holding AS 140,703 972,082 Turk Hava Yollari (NON) 332,395 1,374,186 United Kingdom (37.4%) Associated British Foods PLC 114,993 3,321,543 Barclays PLC 801,888 3,547,455 BG Group PLC 148,877 2,553,923 BHP Billiton PLC 75,041 2,183,503 Centrica PLC 558,893 3,122,544 Compass Group PLC 181,041 2,312,070 GlaxoSmithKline PLC 144,725 3,383,198 HellermannTyton Group PLC (NON) 279,507 857,888 HSBC Holdings, PLC 143,578 1,532,571 Kingfisher PLC 359,441 1,571,827 Persimmon PLC 197,923 3,214,847 Prudential PLC 262,124 4,241,727 Regus PLC 521,896 1,258,483 Royal Dutch Shell PLC Class A 216,401 7,000,374 Shire PLC 42,419 1,291,649 SSE PLC 89,505 2,018,215 Standard Chartered PLC 105,560 2,732,297 TalkTalk Telecom Group PLC 298,026 1,233,524 Telecity Group PLC 161,262 2,213,842 Thomas Cook Group PLC (NON) (S) 512,476 875,238 TUI Travel PLC 433,636 2,145,340 Vodafone Group PLC 823,727 2,335,508 WPP PLC 171,534 2,734,085 Xstrata PLC 91,956 1,492,232 United States (3.9%) Covidien PLC 26,000 1,763,840 KKR & Co. LP 82,700 1,597,764 Monsanto Co. 15,200 1,605,576 Schlumberger, Ltd. 16,700 1,250,663 Total common stocks (cost $134,336,801) SHORT-TERM INVESTMENTS (3.3%) (a) Principal amount/shares Value Putnam Cash Collateral Pool, LLC 0.19% (d) 1,881,965 $1,881,965 Putnam Short Term Investment Fund 0.08% (AFF) 3,269,212 3,269,212 U.S. Treasury Bills with an effective yield of 0.14%, January 9, 2014 $110,000 109,879 Total short-term investments (cost $5,261,056) TOTAL INVESTMENTS Total investments (cost $139,597,857) (b) Key to holding's abbreviations ADR American Depository Receipts: represents ownership of foreign securities on deposit with a custodian bank GDR Global Depository Receipts: represents ownership of foreign securities on deposit with a custodian bank OJSC Open Joint Stock Company Notes to the fund's portfolio Unless noted otherwise, the notes to the fund's portfolio are for the close of the fund's reporting period, which ran from July 1, 2012 through March 31, 2013 (the reporting period). Within the following notes to the portfolio, references to “ASC 820” represent Accounting Standards Codification ASC 820 Fair Value Measurements and Disclosures , references to “Putnam Management” represent Putnam Investment Management, LLC, the fund's manager, an indirect wholly-owned subsidiary of Putnam Investments, LLC and references to “OTC”, if any, represent over-the-counter. (a) Percentages indicated are based on net assets of $158,285,108. (b) The aggregate identified cost on a tax basis is $139,705,314, resulting in gross unrealized appreciation and depreciation of $24,615,667 and $4,255,742, respectively, or net unrealized appreciation of $20,359,925. (NON) Non-income-producing security. (AFF) Affiliated company. The rate quoted in the security description is the annualized 7-day yield of the fund at the close of the reporting period. Transactions during the period with Putnam Short Term Investment Fund, which is under common ownership and control, were as follows: Name of affiliate Market value at the beginning of the reporting period Purchase cost Sale proceeds Investment income Market value at the end of the reporting period Putnam Short Term Investment Fund * $— $6,443,649 $3,174,437 $116 $3,269,212 * Management fees charged to Putnam Short Term Investment Fund have been waived by Putnam Management. (d) Affiliated company. The fund may lend securities, through its agent, to qualified borrowers in order to earn additional income. The loans are collateralized by cash in an amount at least equal to the market value of the securities loaned. The market value of securities loaned is determined daily and any additional required collateral is allocated to the fund on the next business day. The risk of borrower default will be borne by the fund’s agent; the fund will bear the risk of loss with respect to the investment of the cash collateral. At the close of the reporting period, the value of securities loaned amounted to $1,825,428. The fund received cash collateral of $1,881,965, which is invested in Putnam Cash Collateral Pool, LLC, a limited liability company managed by an affiliate of Putnam Management. Investments in Putnam Cash Collateral Pool, LLC are valued at its closing net asset value each business day. There are no management fees charged to Putnam Cash Collateral Pool, LLC. The rate quoted in the security description is the annualized 7-day yield at the close of the reporting period. (S) Security on loan, in part or in entirety, at the close of the reporting period. At the close of the reporting period, the fund maintained liquid assets totaling $1,612,152 to cover certain derivatives contracts. Security valuation: Investments for which market quotations are readily available are valued at the last reported sales price on their principal exchange, or official closing price for certain markets, and are classified as Level 1 securities under ASC 820. If no sales are reported, as in the case of some securities that are traded OTC, a security is valued at its last reported bid price and is generally categorized as a Level 2 security. Investments in open-end investment companies (excluding exchange traded funds), if any, which can be classified as Level 1 or Level 2 securities, are based on their net asset value. The net asset value of such investment companies equals the total value of their assets less their liabilities and divided by the number of their outstanding shares. Many securities markets and exchanges outside the U.S. close prior to the close of the New York Stock Exchange and therefore the closing prices for securities in such markets or on such exchanges may not fully reflect events that occur after such close but before the close of the New York Stock Exchange. Accordingly, on certain days, the fund will fair value foreign equity securities taking into account multiple factors including movements in the U.S. securities markets, currency valuations and comparisons to the valuation of American Depository Receipts, exchange-traded funds and futures contracts. These securities, which would generally be classified as Level 1 securities, will be transferred to Level 2 of the fair value hierarchy when they are valued at fair value. The number of days on which fair value prices will be used will depend on market activity and it is possible that fair value prices will be used by the fund to a significant extent. Securities quoted in foreign currencies, if any, are translated into U.S. dollars at the current exchange rate. To the extent a pricing service or dealer is unable to value a security or provides a valuation that Putnam Management does not believe accurately reflects the security's fair value, the security will be valued at fair value by Putnam Management. Certain investments, including certain restricted and illiquid securities and derivatives, are also valued at fair value following procedures approved by the Trustees. These valuations consider such factors as significant market or specific security events such as interest rate or credit quality changes, various relationships with other securities, discount rates, U.S. Treasury, U.S. swap and credit yields, index levels, convexity exposures and recovery rates. These securities are classified as Level 2 or as Level 3 depending on the priority of the significant inputs. Such valuations and procedures are reviewed periodically by the Trustees. The fair value of securities is generally determined as the amount that the fund could reasonably expect to realize from an orderly disposition of such securities over a reasonable period of time. By its nature, a fair value price is a good faith estimate of the value of a security in a current sale and does not reflect an actual market price, which may be different by a material amount. ASC 820 establishes a three-level hierarchy for disclosure of fair value measurements. The valuation hierarchy is based upon the transparency of inputs to the valuation of the fund’s investments. The three levels are defined as follows: Level 1: Valuations based on quoted prices for identical securities in active markets. Level 2: Valuations based on quoted prices in markets that are not active or for which all significant inputs are observable, either directly or indirectly. Level 3: Valuations based on inputs that are unobservable and significant to the fair value measurement. The following is a summary of the inputs used to value the fund’s net assets as of the close of the reporting period: Valuation inputs Investments in securities: Level 1 Level 2 Level 3 Common stocks: Belgium $1,760,829 $— $— Denmark 1,424,880 — — France 21,626,459 — — Germany 19,297,246 — — Ireland 2,641,723 — — Italy 9,203,628 — — Netherlands 7,048,509 — — Russia 4,374,483 — — Spain 3,666,123 — — Sweden 1,603,460 — — Switzerland 14,418,849 — — Turkey 2,346,268 — — United Kingdom 59,173,883 — — United States 6,217,843 — — Total common stocks — — Short-term investments 3,269,212 1,991,844 — Totals by level $— For additional information regarding the fund please see the fund's most recent annual or semiannual shareholder report filed on the Securities and Exchange Commission's Web site, www.sec.gov, or visit Putnam's Individual Investor Web site at www.putnaminvestments.com Item 2. Controls and Procedures: (a) The registrant’s principal executive officer and principal financial officer have concluded, based on their evaluation of the effectiveness of the design and operation of the registrant’s disclosure controls and procedures as of a date within 90 days of the filing date of this report, that the design and operation of such procedures are generally effective to provide reasonable assurance that information required to be disclosed by the registrant in this report is recorded, processed, summarized and reported within the time periods specified in the Commission’s rules and forms. (b) Changes in internal control over financial reporting: Not applicable Item 3. Exhibits: Separate certifications for the principal executive officer and principal financial officer of the registrant as required by Rule 30a-2(a) under the Investment Company Act of 1940, as amended, are filed herewith. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Putnam Europe Equity Fund By (Signature and Title): /s/ Janet C. SmithJanet C. SmithPrincipal Accounting OfficerDate: May 24, 2013 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. By (Signature and Title): /s/ Jonathan S. HorwitzJonathan S. HorwitzPrincipal Executive OfficerDate: May 24, 2013 By (Signature and Title): /s/ Steven D. KrichmarSteven D. KrichmarPrincipal Financial OfficerDate: May 24, 2013
